Citation Nr: 1120390	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  99-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability, including carpal tunnel syndrome.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  He subsequently had periods of active duty for training (ACTDUTRA) between November 1982 and November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of this appeal, the RO effectively reopened the claim of entitlement to service connection for a bilateral hand disability, including carpal tunnel syndrome, and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in July 1999 and at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2006.  Transcripts of these hearings have been associated with the claims file.

The Veteran's case was previously remanded by the Board for additional procedural and evidentiary development in November 2006 and July 2009.  The requested development having been partially completed, the matter once again is before the Board.

The issue of entitlement to service connection for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A left ankle disability was not incurred in or aggravated by the Veteran's military service, to include as a result of his service-connected disabilities.

2.  A May 1996 Board decision denied the Veteran's claims for a right and left hand disability, specifically on the basis that there was no evidence of a current hand disability, except possibly bilateral carpal tunnel syndrome, and even if there was a current disability there was no medical evidence linking any existing carpal tunnel syndrome or hand disability to military service.

3.  A May 1996 rating decision denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome on the basis that there was no evidence that the Veteran's current bilateral carpal tunnel syndrome either occurred in or was caused by service.  Although notified of this decision that same month, the Veteran did not timely file a notice of disagreement with this decision.

4.  Evidence received since the May 1996 Board decision and May 1996 rating decision is not so significant that it must be considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The May 1996 rating decision and May 1996 Board decision that denied the claims for entitlement to service connection for bilateral carpal tunnel syndrome and a right and left hand disability, respectively, are final.  38 U.S.C.A. §§ 7104,  7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

3.  Evidence received since the May 1996 rating decision and May 1996 Board decision decisions is not new and material, and, therefore, the claim of entitlement to service connection for a bilateral hand disability, including carpal tunnel syndrome, may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in June 2004, July 2005, March 2006, January 2008, October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) ( 2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the October 2009 letter notified the Veteran of the requirements for establishing entitlement to service connection for his left ankle disability on a secondary basis, as directed in the July 2009 Board remand.

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The Veteran's claim was remanded by the Board in July 2009, in part, to afford the Veteran notice in compliance with the requirements in Kent.  The October 2009 letter, noted above, informed the Veteran that his claim had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen and described what would constitute such new and material evidence.  The letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence showing that he had a bilateral hand disability that was caused or aggravated by service.  This letter was fully compliant with the requirements set forth in Kent v. Nicholson.  Id.

Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence that he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The July 2009 Board remand also directed the RO/AMC to obtain records from the Social Security Administration (SSA).  Such records were obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, as will be discussed below, the Veteran's claim for entitlement to service connection for a low back disability is being remanded to obtain treatment records from Coco Solo Hospital in Panama, where the Veteran claims to have received treatment for an in-service back injury.  The Veteran has not argued or otherwise suggested that he received treatment for his hands, wrists, or left ankle at Coco Solo Hospital.  As such, the Board finds that a remand of these issues is not necessary for records from Coco Solo Hospital.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims being adjudicated herein. 

With respect to the Veteran's claim for service connection for a left ankle disability, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Veteran was afforded a VA examination in April 2007, where the Veteran was diagnosed with arthritis of the bilateral ankles.  As to etiology, the VA examiner stated that it was more likely than not that the condition of the ankles was caused by the sprains in service.  A clarifying February 2008 addendum opinion stated that it was unlikely that the Veteran's single in-service ankle sprain or other incident of service caused his current arthritis of the left ankle.  Moreover, the examiner opined that there was no evidence to suggest a causal relationship between the Veteran's service-connected right ankle condition and his left ankle condition.  As the examiner's report was based on review of the Veteran's service treatment records, interview of the Veteran, and physical examination, and provided a sufficient rationale for its conclusions, the Board finds the April 2007 examination report and February 2008 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's request to reopen his claim for entitlement to service connection for a bilateral hand disability, claimed as carpal tunnel syndrome, the Board notes that until a claim is reopened VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  Nevertheless, the RO afforded the Veteran a VA examination in April 2007, based on instructions in the Board's October 2006 remand.

Based on the October 2009 VCAA notice letter, the receipt of records from SSA, the association of VA treatment records, and the April 2007 VA examinations, the Board finds that there has been substantial compliance with its October 2006 and July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

New and Material Evidence

The Veteran claims that he has a current disability of the hands, to include bilateral carpal tunnel syndrome, due to his duties loading ordinance on planes during service.          

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2010).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

As noted above, a May 1996 Board decision and a May 1996 rating decision denied service connection for a right and left hand disability and bilateral carpal tunnel syndrome, respectively.  The May 1996 Board decision found no evidence of a current hand disability, except possibly bilateral carpal tunnel syndrome, and that even if the Veteran did have a current bilateral carpal tunnel disability there was no evidence linking any current disability to military service.  The May 1996 rating decision noted the Board's May 1996 decision and that the VA outpatient records indicated a current diagnosis of mild bilateral carpal tunnel syndrome, but denied the claim finding that the carpal tunnel syndrome neither occurred in nor was caused by service.  There is no correspondence of record expressing disagreement with the denial of service connection during the appellate time period or appealing the Board decision.  Therefore, the May 1996 Board decision and the May 1996 RO rating decision are final. 38 U.S.C.A. §§ 7104,  7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

At the time of the May 1996 decisions, the record included service treatment records, VA treatment records, a December 1992 VA examination report, and multiple statements by the Veteran.  

The service treatment records include an April 1979 record indicating an injury to the right middle finger from playing basketball.  On examination, there was mild swelling and tenderness, as well as minimally decreased range of motion.  X-rays were within normal limits, with no evidence of fracture.  The impression was contusion / sprain and the Veteran was prescribed a splint for 3 to 4 days and Tylenol #3.  In October 1979, he complained of pain in the right wrist, specifically the extensor tendons.  On examination, there was no swelling or heat and there was full range of motion.  The assessment was strain, for which he was prescribed medication.  December 1980, the Veteran reported hurting his right hand when he hit someone.  On examination there was edema and discoloration, as well as restricted range of motion of the 4th and 5th digits.  The assessment was possible fracture and the Veteran was prescribed a splint and to return for x-rays.  The Veteran returned 2 days later, noting continued swelling and discoloration.  X-rays, however, were negative.  The Veteran was assessed with contusion and approved for regular duty and right hand use.  

In August 1981, the Veteran reported trauma to the left hand from playing football 2 hours previously.  On examination, there was edema of the dorsal side of the left hand, but normal range of motion, no loss of sensation, and a strong radial pulse.  The assessment was trauma to the left hand, contusion, and was prescribed a baseball splint.  The Veteran was seen for the left hand the next day.  There was no swelling and full range of motion and the Veteran approved for regular duty.  A November 1981 treatment record noted complaints of pain in the right ring finger while playing football the previous day.  On examination, there was slight swelling and point tenderness.  The diagnosis was a jammed finger resulting in a first degree sprain of the distal interphallangeal joint.  The Veteran was approved for regular duty and normal use and encouraged to massage the finger.  

A May 1984 medical examination indicated normal upper extremities.  At that time, the Veteran reported ankle problems, but no ongoing problems with the hands.  In February 1985, the Veteran reported a history of joint pain from playing basketball, but examination of the upper extremities was normal.  

After service, the Veteran was afforded a VA examination for his hands in December 1992.  The Veteran reported that he smashed his hands on multiple occasions while serving in an artillery unit.  He complained of pain and stiffness, with occasional numbness and tingling at the base of the right thumb.  On examination, there was no evidence of redness, heat, or swelling.  He had normal strength, movement, and sensation.  X-rays showed no evidence of fracture, arthritis, or other abnormality.  The examiner's impression was subjective complaints of bilateral hand pain, but that the examination was without significant abnormal findings.

As indicated above, VA outpatient treatment records at the time of the May 1996 decisions included complaints in January 1995 of numbness in the hands and pain in the elbows and shoulders for 3 to 4 months.  The diagnostic impression was possible radiculopathy or possible carpal tunnel syndrome.  Contemporaneous x-rays were negative.  An April 1995 EMG study was indicative of mild bilateral carpal tunnel syndrome.  An October 1995 treatment record also diagnosed bilateral carpal tunnel syndrome.  In addition, the Veteran underwent a right carpal tunnel release in October 1995.  

Potentially relevant evidence received since the May 1996 decisions includes VA medical records, private treatment records, SSA records, and multiple statements from the Veteran and his family.  Several treatment records note bilateral carpal tunnel syndrome with repair on the right.  There also is treatment for arthritis of the hands.  An April 1994 SSA determination noted possible carpal tunnel syndrome.  

Pursuant to the Board's October 2006 remand, the Veteran was afforded a VA examination in April 2007.  The Veteran reported onset of hand problems in 1979, claiming that he sustained injuries to his hands loading up to 200 pound projectiles every other week while in the field or during summer training.  Initially, he reported that he was treated with splinting and pain medication.  He also stated that he injured his hand in a fight with another service member in Germany in 1981, and that he had a right carpal tunnel release in 1985.  On examination, there was evidence of arthritic joint changes, enlarged joints, mild overall edema of the hands, and right wrist pain with grip.  X-rays showed no bony abnormality to either hand.  The examiner concluded that any current hand disability was not caused by or a result of the Veteran's military service.  The examiner noted that the Veteran was treated in 1980 for a right hand injury, but that he had a normal compensation examination in 1992 and normal x-rays at the time of the current examination.  With respect to the subjective complaints of an inability to flex his hands, the examiner concluded that this reflected poor effort on the Veteran's part.  The examiner noted review of the claims file, including service treatment records, prior VA examinations, and x-ray evidence, prior to rendering an opinion.

A March 2007 statement from the Veteran's sister noted seeing pictures sent by the Veteran while he was serving in Germany of his hands in casts and that he claimed to have hurt his hands loading ammunition.  An April 2007 statement from the Veteran's current or ex-wife noted that she had seen pictures of the Veteran with casts on both his hands, so she knew that he had hand problems in service.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  In this appeal, the Veteran filed a request to reopen his claim in May 1998.  New regulations revised the definition of what constitutes new and material evidence, but only as to petitions to reopen that were filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, the Veteran filed his petition to reopen prior to that date; thus, the former definition of new and material evidence at 38 C.F.R. § 3.156(a) (2000) applies.  According to the old definition, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As noted above, the Veteran's claim for service connection for a bilateral hand disability, to include carpal tunnel syndrome, was denied in a May 1996 RO rating decision and May 1996 Board decision.  As noted above, the May 1996 Board decision found no evidence of a current hand disability, except possibly bilateral carpal tunnel syndrome, and that even if the Veteran did have a current bilateral carpal tunnel disability there was no evidence linking any current disability to military service.  The May 1996 rating decision noted the Board's May 1996 decision and noted that the VA outpatient records indicated a current diagnosis of mild bilateral carpal tunnel syndrome, but denied the claim finding that the carpal tunnel syndrome neither occurred in nor was caused by service.  The crucial inquiry, therefore, is whether the Veteran has submitted new and material evidence showing that a chronic bilateral hand disability, including carpal tunnel syndrome, occurred in service or is otherwise related to service.  The Board finds the evidence received since the May 1996 decisions does not.

In that regard, the Board notes that a diagnosis of bilateral carpal tunnel syndrome already was of record at the time of the May 1996 decisions.  Thus, any subsequent notation of carpal tunnel syndrome is redundant and does not raise a reasonable possibility of substantiating the claim.  The Board notes that the Veteran has been receiving treatment for arthritis of multiple joints, likely including the bilateral hands; however, there is no medical evidence that the arthritis began in or otherwise is related to the Veteran's military service.  To the extent the Veteran claims that any current arthritis is related to his military service, the Board finds that as a layperson without medical training he is not competent to opine as to any link between arthritis diagnosed many years after military service and any incident of service, to include crushing injuries to his hands and fingers while moving and loading ammunition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, even presuming the credibility of any such statements, they may not be a basis for reopening the Veteran's claim.

Furthermore, the Board otherwise notes that the Veteran's lay assertions that he incurred a bilateral hand disability in service and that his current bilateral hand disability is related to that injury were already of record at the time of the last denial.  Thus, they are essentially cumulative of evidence already of record, and are not so significant that they must be considered in order to fairly decide the merits of the claim.

Similarly, the statements of the Veteran's family members relate only to the fact that the Veteran had incidents involving his hands that required him to wear splints (described as casts) during service.  These incidents are documented in the service treatment records and were of record at the time of the last denial.  As such, these statements effectively are redundant of evidence already of record at the time of the May 1996 denials.

Moreover, the only new medical opinion evidence regarding the Veteran's bilateral hand disability, the April 2007 VA examination report, actually weighs against the Veteran's assertions that he has a bilateral hand disability caused by his military service.  This negative opinion evidence provides nothing so significant that it must be considered in order to fairly decide the merits of the claim; as such, it cannot provide a basis to reopen the previously denied claim.

In short, the medical records and the Veteran's and his family's lay statements by themselves or in connection with evidence previously assembled are not so significant that they must be considered in order to fairly decide the merits of the claim.  Indeed, the Veteran had a diagnosis of bilateral carpal tunnel at the time of the last final denial and the Veteran's contentions that he incurred a bilateral hand disability in service and that such injury was the cause of his current bilateral hand disability were also of record in May 1996.  As noted, the statements of the Veteran's family also fail to provide evidence of a chronic hand disability or a link of any such chronic hand disability to service.  Accordingly, the additional evidence received since May 1996 is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes in closing the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein a Veteran argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  In this case, the Board has reviewed the results of the examination, and concluded that they do not constitute new and material evidence to reopen the claim.  Furthermore, pursuant to the holding in Woehlaert, the mere act by the RO of providing an examination, albeit at the direction of the Board, does not require the Board to reopen the claim.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As will be discussed, in this case the Veteran was not diagnosed with left ankle arthritis within one year of service or, indeed, for many years after service.  As such, the above provision is not applicable.  

In the absence of a presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran has been service-connected for a right ankle disability since July 1992.  The Veteran claims that his current degenerative arthritis of the left ankle was caused by his service-connected right ankle disability.  Specifically, the Veteran contends that by overcompensating for his right ankle problems and putting additional weight on his left ankle he developed his current arthritis.  

The Veteran's service treatment records indicate that in November 1978 he complained of his boot hurting his left ankle.  On examination, his boots were found to be too narrow.  In May 1984, the Veteran reported recurrent right ankle pain, but contemporaneous examination indicated normal lower extremities.  In February 1985, the Veteran discussed a history of joint pain while playing basketball, but a contemporaneous examination of the lower extremities also was normal.  In January 1986, the Veteran reported twisting his left ankle while playing basketball the previous night.  On examination, there was slight swelling of the lateral malleolus and pain on palpation, but normal range of motion and x-rays were normal.  The diagnosis was sprained ankle and he was restricted from physical training for 72 hours and authorized to use a cane, Tylenol, and an ace bandage.  In May 1987, the Veteran complained of pain in the little toe of his left foot, due to constant rubbing against his boot.

After service, the Veteran was afforded a joint examination in December 1992, specifically for his back, hands, and right ankle.  At that time, the Veteran reported a history of right ankle sprain and current complaints of pain with prolonged standing or walking on the ankle.  At that time, the Veteran had a normal gait, had intact lower extremity reflexes, was able to heel and toe walk, and could squat and rise again.  The diagnosis, in relevant part, was residuals of right ankle sprain.

In October 1995, the Veteran complained for left foot pain for the previous 7 to 8 months.  He indicated that he had sprained his left ankle years ago.  The dorsal surface of the left foot was tender to palpation, as was the medial ankle inferiorly.  The Veteran had full range of motion of the left ankle, but pain with flexion of the foot.  Contemporaneous x-rays showed no fracture or dislocation of the left ankle.  In December 1995, the Veteran stated that he had been taking Ibuprofen for left ankle pain since spraining it in service.  

In July 1996, the Veteran was afforded another VA examination for his right ankle, during which he claimed to walk with a limp and be unable to run, jump, or use stairs.  The Veteran received another VA examination for his right ankle in September 1999, which did not mention the left ankle.  

The Veteran was afforded a VA examination for his left ankle in November 2001.  The Veteran reported spraining his ankle in service in 1979 and subsequent intermittent swelling and stiffness in the joint.  The examiner noted that prior x-rays of the left ankle had been negative.  On examination, the Veteran had normal reflexes in the ankles, no swelling or tenderness in the left ankle, and normal range of motion.  The diagnosis was arthralgia of the left ankle, with no structural abnormality.

During a July 2004 VA examination for his right ankle, the Veteran stated that he hurt all over, without specifically referencing his left ankle, and "appeared to be in agony" while walking.  In October 2006, the Veteran reported increased problems with arthritis in his wrist, knees, ankles, hips, and lower back, including swelling in the joints and tenderness.

The Veteran was afforded another VA examination for his left ankle in April 2007.  At that time, the Veteran reported onset of ankle problems in 1978, where he injured his right ankle playing basketball and his left ankle jumping from a tank.  The Veteran reported intermittent problems thereafter.  The examiner noted that in 2003 the Veteran had undergone a right knee arthroscopy, including reattachment of the quadriceps muscle.  The Veteran used a cane for assistance walking.  He reported being able to stand for 15 to 30 minutes, but an inability to walk more than a few yards.  The Veteran's gait was characterized by poor propulsion, but no evidence of abnormal weight bearing.  Contemporaneous x-rays showed corticated densities of the medial malleoli bilaterally, that may be related to remote trauma, as well as marginal osteophytes at the distal anterior tibia and enthesophytes off of the calcaneous.  Based on x-rays and physical examination, the examiner diagnosed mild osteoarthritis of the bilateral ankles.  As to etiology, the examiner opined that the condition of the "ankles" was at least as likely as not caused by or the result of ankle strain in service, based on contemporaneous x-rays referring to remote trauma potentially causing the current arthritic changes.

The RO found the April 2007 etiology opinion unclear and that it had not addressed the issue of secondary service connection and, therefore, requested an explanatory addendum.  In a February 2008 addendum, the reviewer stated that it was less likely as not that the Veteran's current left ankle disability was caused by or the result of his military service or his service-connected right ankle condition.  The examiner noted that the service treatment records indicated that the Veteran had incurred a left ankle sprain in 1986, but there was no objective evidence that he otherwise injured his left ankle in service.  The examiner noted that the Veteran reported other injuries to his left ankle during service, but noted that the next medical evidence of left ankle complaints was not until 1995.  After considering the Veteran's contentions of multiple in-service left ankle injuries, the examiner concluded that the absence of evidence of an ongoing left ankle disability until many years after military service made it unlikely that any current left ankle disability was related to his military service.  The examiner also opined that there was no evidence to support a causal relationship between the left ankle disability and the service-connected right ankle disability.  As to rationale, the examiner stated, "It is uncommon for a joint injury/condition to result in a contralateral joint injury/condition."  Furthermore, the examiner indicated that no evidence in the claims file supported a finding that the left ankle disability was caused or aggravated by the right ankle disability.

It is clear from the record that the Veteran has a current left ankle disability.  As noted above, the Veteran contends that the left ankle disability was proximately caused by his service-connected right ankle disability.  The Board has considered, therefore, whether the Veteran's current left ankle disability is proximately due to or the result of his service-connected right ankle disability.  Based on the evidence of record, the Board concludes it is not.

The Board finds the opinions expressed in the February 2008 VA examiner's addendum to be credible and probative.  The addendum was based on the April 2007 interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician stated that it was uncommon for a joint disability to result in a contralateral joint disability and there was no other medical evidence of record that his service-connected right ankle disability resulted in a left ankle disability.  The examiner's conclusion is fully explained and consistent with the evidence of record.  In that regard, the Board specifically finds that the examiner's opinion contemplated and rejected both that the Veteran's current left ankle disability was caused by his right ankle disability or had been permanently aggravated by the same.  The examiner's opinion clearly contemplated both causation and aggravation.

Furthermore, the Board has considered the Veteran's contentions that his current left ankle disability was caused by his right ankle disability, specifically compensating for his right ankle pain by putting additional weight and stress on his left ankle.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of left ankle pain, tenderness, and swelling.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current left ankle disability and his service-connected right ankle disability.  As such, the Board ascribes far more weight to the conclusions of the February 2008 medical professional who concluded that the Veteran's current left ankle disability was not caused or aggravated by his right ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has considered the Veteran's statements that his VA treatment providers have told him that his left ankle disability was caused by overcompensating for his right ankle disability, but that they would be terminated if they provided such an opinion in writing.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, id at 1377, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  The Board finds the Veteran's representations in this regard even more problematic given his patently incredible statement that the reason the VA treatment providers refused to put their opinions in writing was that they would be fired if they did so.  Such retaliation for providing an accurate assessment of the Veteran's condition or etiology of a disability is wholly inconsistent with the pro-veteran VA system and cannot be considered credible.  Given the foregoing, the Board finds the Veteran's claims as to etiology statements made by treating VA professionals not credible and of no probative value.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.").  

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current left ankle disability and his right ankle disability.  The Board places substantially more weight on the opinion of the competent VA physician who provided the February 2008 opinions, based on review of the medical records and claims file, interview of the Veteran, and physical examination, than on the Veteran's lay assertions that his current left ankle disability is related to his right ankle disability.  As such, no finding of service connection is warranted on a secondary basis.

With regards to otherwise granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or symptomatology was consistent from service.  38 C.F.R. 3.303(d).  

In this case, however, the Board finds there is no credible and competent evidence of record demonstrating a chronic left ankle disability in service or continuity of left ankle problem symptomatology since service.  In reaching this decision, the Board has considered the Veteran's statements and descriptions of his left ankle problems.  The Veteran now claims that he developed left ankle problems in the years following his initial right ankle injury in the late 1970s.  Although somewhat unclear from the record, the Veteran appears to be claiming that his left ankle problems began in service and that he has experienced a continuity of such problems from service.  

The Board notes that a lay person generally is competent to report physical symptoms and other evidence of symptomatology, such as left ankle pain and swelling.  See Washington, 19 Vet. App. at 368.  However, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances that he had a chronic left ankle disability in service or a continuity of left ankle problems from service is inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

As outlined above, the Veteran complained of left ankle pain due to problems with his boots, but this was a single complaint and the service treatment records do not indicate more than this single complaint, nor does the Veteran then or now claim to have had chronic left ankle problems due to his boots.  The Board recognizes that the Veteran sprained his left ankle in January 1986 and was placed on a 72 hour profile, but the service treatment records do not indicate chronic problems due to this incident, nor does the Veteran so contend.  In that regard, the Board finds it significant that in May 1987 the Veteran sought treatment for problems with his left little toe due to rubbing against his boot, but did not complain about left ankle problems either due to his boot or for any other reason.  Moreover, the Board finds it notable that during his multiple in-service treatments for right ankle problems, the Veteran failed to complain about contemporaneous left ankle problems.  Thus, the service treatment records, including the Veteran's contemporaneous reports, fail to indicate any chronic left ankle problems while in service.

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced chronic left ankle problems in service.  Rather, this is a case in which the record shows that the Veteran had two problems with his left ankle more than 7 years apart and under wholly different circumstances, ankle pain due to too narrow boots and a mild sprain while playing basketball, but multiple other treatment records wherein he was treated for other lower extremity complaints, including his right ankle, but failed to report any left ankle problems.  In addition, the Veteran failed to seek treatment for his left ankle for many years after service.  Perhaps most significantly, when the Veteran brought his initial claim for entitlement to service connection for a right ankle disability in July 1992, as well as multiple other claims for disability, he failed to bring a claim for a left ankle disability.  The Veteran was afforded a VA orthopedic examination in December 1992 for his back, bilateral hands, and right ankle, but did not report any left ankle problems at that time.  The Board finds it reasonable to conclude that if the Veteran were experiencing ongoing and chronic problems with his left ankle beginning in service, then he would have so reported in May 1987 when he sought treatment for his left little toe, in July 1992 at the time of filing his initial claim for a right knee disability, or in December 1992 during his initial VA orthopedic examination that included examination of his right ankle.  Instead, the Veteran first reported a continuity of left ankle problems from service in December 1995.

In short, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter, including the Veteran's statements, than to the more recent assertions of a continuity of symptomatology.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his most recent statements regarding a continuity of left ankle symptomatology since service are simply not credible evidence.  As discussed above, there are objective documents and the Veteran's own earlier statements that refute his claim of left ankle problems since service.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

The Board also has considered the opinions in the April 2007 VA examination report and the February 2008 addendum.  The Board finds the opinion expressed in the April 2007 VA physician's examination report of limited probative value.  The sole stated rationale for the opinion in the report finding it as least as likely as not that the current left ankle disability was the result of ankle strain in service was that contemporaneous x-rays referred to remote trauma.  In that regard, the April 2007 x-ray report noted corticated densities by the medial malleoli that "may be related to remote trauma."  As the sole stated basis for the opinion was the x-ray report's notation of possible remote trauma, the Board finds this opinion to be speculative in nature and of limited probative value.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions that are speculative, general or inconclusive in nature, cannot support a claim).  

By contrast, the Board finds the opinions expressed in the February 2008 addendum credible and probative.  The report was based on a review of the claims file, including the April 2007 VA examination report.  Further, a complete and through rationale is provided for the opinions rendered.  It is clear the examiner reviewed the Veteran's service treatment records, specifically discussing the 1986 left ankle sprain and noting that it was the sole evidence of a left ankle condition in the service treatment records.  The examiner noted consideration of the Veteran's contentions that he otherwise injured his left ankle during service, but found the documented service treatment records more persuasive, given the absence of evidence of left ankle complaints or treatment until 1995.  Given the multiple years between service and initial treatment for left ankle problems, the examiner concluded it was unlikely that the Veteran's current left ankle disability was related to his military service.  Consequently, the Board finds the February 2008 VA examination report addendum to be the most probative evidence of record as to whether his current left ankle disability was incurred in or aggravated by his military service.

Thus, there is no credible evidence of a chronic left ankle injury in service or a continuity of symptomatology since service.  The Veteran's opinion linking his current left ankle disability to service is not credible, and there is no other competent, credible, and probative lay or medical evidence linking any current left ankle disability to any incident of military service, the Board concludes that the preponderance of the evidence is against granting service connection on a direct basis.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left ankle disability, to include as secondary to his service-connected right ankle disability, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral hand disability, claimed as carpal tunnel syndrome, has not been received and, therefore, the claim is denied.

Entitlement to service connection for a left ankle disability is denied.



REMAND

The Veteran contends that he incurred a low back disability as a result of his military service.  Despite the extensive development already undertaken, the Board finds that the claim again must be remanded.

As noted above, the matter was previously remanded by the Board, most recently in July 2009, in relevant part, to contact the Veteran and request he identify any additional healthcare providers who have treated him for his claimed disabilities.  In addition, the Veteran should specifically be requested to complete and return the appropriate medical release form so that VA can obtain the treatment records from Coco Solo Hospital in Panama.

In compliance with the Board's remand instructions, an October 2009 letter from the RO/AMC to the Veteran requested that he complete an authorization form to allow VA to seek treatment records from Coco Solo Hospital in Panama.  Rather than completing a new authorization form, in November 2009 the Veteran resubmitted an authorization for the release of information for Coco Solo Hospital in Panama, dated September 21, 1992.  The claims file does not indicate that the RO/AMC requested records from Coco Solo Hospital or submitted an additional letter requesting an updated authorization for the release of information for that facility.  Given the Veteran's obvious desire for such records to be obtained and their potential relevance, the Board finds that the identified records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request records from Coco Solo Hospital in Panama, as identified in the September 1992 authorization.  If current authorization is needed, this should be requested from the Veteran and inform him that his September 1992 authorization is no longer valid.  All records obtained or any response received should be associated with the claims file.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


